Name: Commission Regulation (EEC) No 2387/87 of 5 August 1987 fixing the regulatory amounts for 1987/88 for imports of certain viticultural products from Spain into the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/ 16 Official Journal of the European Communities . 7. 8 . 87 COMMISSION REGULATION (EEC) No 2387/87 of 5 August 1987 fixing the regulatory amounts for 1987/88 for imports of certain viticultural products from Spain into the Community as constituted on 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, amount for the products in question should therefore be calculated on the basis of their potential alcoholic strength by volume ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 123 (2) thereof, Whereas the Annex to Commission Regulation (EEC) No 2287/87 of 30 July 1987 on the granting of aid for the use in winemaking of concentrated grape must and recti ­ fied concentrated grape must in respect of the 1987/88 wine year (2) contains the table of equivalence to be used for expressing the potential alcoholic strength by volume according to the method laid down in the Annex to Commission Regulation (EEC) No 543/86 (3) ; Having regard to Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as consti ­ tuted on 31 December 1985 and Spain ('), and in parti ­ cular Article 11 thereof, Whereas, in the light of the rules laid down in Regulation (EEC) No 480/86, the regulatory amounts should be fixed by reference to the prices recorded on the Spanish market and on the market of the Community as constituted on 31 December 1985 : Whereas the said table relates only to concentrated grape must and rectified concentrated grape must ; whereas reference should therefore be made to the said table only for the purpose of determining the potential alcoholic strength of concentrated grape juice, concentrated grape must and rectified concentrated grape must ; whereas, for the purpose of determining the potential alcoholic strength of grape juice and grape must, the Member States should be entrusted, in accordance with the terms of Article 74 (2) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (4), amended by Regulation (EEC) No 1972/87 (*), with the application of the national rules in force ; Whereas the use of grape must and concentrated grape must in the manufacture of products other than those specified in Article 1 (2) of Regulation (EEC) No. 822/87 and those falling within subheading ex 22.07 B of the Common Customs Tariff is not liable to create distur ­ bances on' the market in wine ; whereas there is therefore justification for not applying the regulatory amounts on grape must and concentrated grape must intended for the manufacture of non-viticultural products ; whereas non ­ application of the regulatory amounts ^ calls for an admin ­ istrative arrangement making it possible to check that the products in question are used as intended ; Whereas Article 123 (2) (a) of the Act of Accession stipu ­ lates that a regulatory amount is to be levied for table wines ; whereas, for the purposes of applying this common measure, those table wines considered to stand in a close economic relationship with each type of table wine should be determined ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 480/86 provides that the regulatory amount for new wines still in fermentation, grape juice, grape must and partially fermented grape must is equal to the regulatory amount applicable to table wines of types A I and R I ; whereas, to this effect, provision should be made requiring the regula ­ tory amount for the products in question to be calculated on the basis of either the potential alcoholic strength by volume or the total alcoholic strength by volume depend ­ ing on the case ; Whereas Article 5 (2) of Regulation (EEC) No 480/86 provides that the regulatory amount for concentrated grape must, concentrated grape juice and rectified concentrated grape must is derived from the regulatory amount applicable to table wines, calculated on the basis of the concentration relationships ; whereas the rates of concentration can be expressed by reference to the poten ­ tial alcoholic strength by volume ; whereas the regulatory Whereas the Management Committee for Wines has not delivered an opinion within the time limit set by its Chairman, 0 OJ No L 209, 31 . 7. 1987, p. 26. 0 OJ No L 55, 1 . 3 . 1986, p. 41 . 0 OJ No L 84, 27. 3 . 1987, p. 1 . O OJ No L 184, 3 . 7. 1987, p. 26.(') OJ No L 54, 1 . 3 . 1986, p. 2 . 7. 8 . 87 Official Journal of the European Communities No L 218/17 HAS ADOPTED THIS REGULATION : Article 1 For the wine-growing year 1987/88 , the regulatory amounts provided for in Articles 2, 4 and 5 of Regulation (EEC) No 480/86 shall be as shown in the Annex. Article 2 For the purposes of this Regulation, the following shall be considered to be in a close economic relationship with table wines of type :  A I : white table wines which are not of type A I, type A II or type A III,  R I : red table wines with an actual alcoholic strength of less than 12,5 % vol which are not of type R I or type R III,  R II : red table wines with an actual alcoholic strength of not less than 12,5 % vol which are not of type R II or type R III . The regulatory amount applicable thereto shall be that laid down for the particular type of table wine with which they are in a close economic relationship . Article 3 The potential alcoholic strength of concentrated grape must, concentrated grape juice and rectified concentrated grape must shall be determined by applying the data from the table of equivalence in the Annex to Regulation (EEC) No 2287/87 to the figures provided at a tempera ­ ture of 20 ° C by a refractometer used in accordance with the method laid down in the Annex to Regulation (EEC) No 543/86. Article 4 1 . Grape must and concentrated grape must shall not be subject to the collection of regulatory amounts where they are intended for the manufacture of products other than those specified in Article 1 (2) of Regulation (EEC) No 822/87 and those falling within subheading ex 22.07 B of the Common Customs Tariff. 2 . To enable the end use of products as referred to in paragraph 1 to be verified, a control copy of the accom ­ panying document shall be made out in accordance with Commission Regulation (EEC) No 11 53/75 ('). 3 . In addition, Member States shall provide for users of the products in question to keep stock records within the meaning of Title II of Regulation (EEC) No 1153/75, showing in particular the entry and processing of grape must and concentrated grape must. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 113, 1 . 5 . 1975, p. 1 . No L 218/ 18 Official Journal of the European Communities 7. 8 . 87 ANNEX CCT heading No Description Regulatoryamount ex 22.05 CI CII White table wine, with an actual alcoholic strength of 9 % vol or more but not exceeding 1 5 % vol : 1 . In containers holding more than 2 litres :  type A II  type A III  other 2. In containers holding 2 1 or less 22,28 ECU/hl 35,44 ECU/hl 1,00 ECU/% vol/hl 0,37 ECU/% vol/hl ex 22.05 CI CII Red or rose table wine, with an actual alcoholic strength of 9 % vol or more but not exceeding 15 % vol : 1 . In containers holding more than 2 litres :  type R III  other 2. In containers holding 2 1 or less 16,68 ECU/hl 0,50 ECU/% vol/hl 0,25 ECU/% vol/hl ex 22.05 C I CII Wines with an actual alcoholic strength of 9 % or more but not exceeding 15 % vol, qualifying as 'Denominacion de origen' or 'Denominacion de origen calificada' wine in accordance with Council Regulation (EEC) No 823/87 (') 0 ex 22.05 C III CIV Liqueur wine, as specified in point 14 of Annex I of Council Regula ­ tion (EEC) No 822/87 (2) : 1 . Quality liqueur wines produced in specified regions 2. Other liqueur wines  White  Red or rose 0 12,00 ECU/hl 6,00 ECU/hl New wine still in fermentation, as specified in point 11 of Annex I to Regulation (EEC) No 822/87 : 1 . White 2. Red or rose 1,00 ECU/% vol/hl 0,50 ECU/% vol/hl ex 20.07 A I B I Grape juice (including grape must) : 1 . White 2. Red or rose 1,00 ECU/% vol/hl 0,50 ECU/% vol/hl (') OJ No L 84, 27. 3 . 1987, p . 59 . 2) OJ No L 84, 27 . 3 . 1987, p. 1 . 7. 8 . 87 Official Journal of the European Communities No L 218/19 CCT heading No Description Regulatoryamount 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol within the meaning of Additional Note 2 to Chapter 22 of the Common Customs Tariff : 1 . White 2. Red or rose 1,00 ECU/% vol/hl 0,50 ECU/% vol/hl ex 22.05 C Grape must with fermentation arrested by the addition of alcohol, within the meaning of Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff : 1 . White 2. Red or rose 1,00 ECU/% vol/hl 0,50 ECU/% vol/hl Concentrated grape must and concentrated grape juice, as specified in points 6 and 9 respectively of Annex I to Regulation (EEC) No 822/87 : 1 . White 2. Red or rose 1,00 ECU/% vol/hl 0,70 ECU/% vol/hl Rectified contentrated grape must, as specified in point 7 under b) of Annex I to Regulation (EEC) No 822/87 0,85 ECU/% vol/hl ex 22.05 C Wine fortified for distillation, within the meaning of Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff : 1 . White 2. Red or rose 0,60 ECU/% vol/hl 0,30 ECU/% vol/hl